DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piron et al. (US 2016/0015471), herein referred to as Piron, in view of Francois (US 2017/0262604) and Claus (US 2008/0312953).
Regarding claims 1, 11, and 20, Piron discloses a medical hub; and the medical instrument communicatively coupled to the medical hub (e.g. [0016] a computer implemented method; and [0007] medical instrument); wherein the medical hub is configured to: access a first contextual dataset representing a first circumstance pertaining to the specific context in which the medical 

Francois teaches that it is known to use the medical hub comprising a datalink to access one or more processors configured for conducting artificial intelligence; using artificial intelligence from the one or more processors; and wherein the hierarchy of priority including a primary tier, a secondary tier that is lower in priority than the primary tier, and a tertiary tier that is lower in priority that the secondary tier, such that the first contextual dataset is placed in a tier among the primary, second, and tertiary tiers that is a higher priority than where the second contextual dataset is placed as set forth in [0132] (e.g. execution of a particular set of computer-executable instructions may be performed by a single processor or divided among multiple processors… Without limiting the foregoing, computer-executable instructions for performing a health evaluation may be executed by a processor which is part of a mobile device, may be executed by one or more processors operating remotely (e.g., on system servers) that communicate with the mobile device over a communication network (e.g., the Internet - datalink), or may be executed in part by a processor which is part of a mobile device or personal computer used by an end user and in part by one or more remotely located processors), [0187] (e.g. Algorithms may rely entirely on embedded medical knowledge that maps each particular combination of inputs to an SST to a particular output, may employ any of the 
Claus teaches that it is known to use modifying the parameter to utilize both the first portion of the first contextual dataset and the second portion of the second contextual dataset, such that the adjusted parameter is a compromise between the first portion and the second portion as set forth in [0021] (e.g. the present design is not limited to a fixed number of levels of organization and may be increased or decreased depending on the granularity desired or the total number of data items to be organized. In addition, the present design is not limited to a fixed logical relationship between data items at any level of organization. Examples may include, but are not limited to, individual operator/users of a surgical instrument system who desire to adjust the configuration parameter values sufficient to tailor the behavior of the surgical instrument system when used during a particular medical procedure); and [0044] (e.g. the system may allow operators/users to make 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Piron, with the medical hub comprising a datalink to access one or more processors configured for conducting artificial intelligence; using artificial intelligence from the one or more processors; and wherein the hierarchy of priority including a primary tier, a secondary tier that is lower in priority than the primary tier, and a tertiary tier that is lower in priority that the secondary tier, such that the first contextual dataset is placed in a tier among the primary, second, and tertiary tiers that is a higher priority than where the second contextual dataset is placed as taught by Francois, and with modifying the parameter to utilize both the first portion of the first contextual dataset and the second portion of the second contextual dataset, such that the adjusted parameter is a compromise between the first portion and the second portion as taught by Claus, since such a modification would provide the predictable results of utilizing a data-driven approach to treatment decisions, accessible from a remote location, and allowing treatment instructions with greater urgency to be carried out, and better serving certain operating environments.
Regarding claim 5 and 15, the modified Piron discloses wherein the first or the second contextual dataset is derived from medical data of the patient, updated settings of the medical instrument, or information about a condition of the patient that needs treatment (e.g. [0008] obtaining one or more customized configuration parameters for adaptively configuring the device during the medical procedure, where the customized configuration parameters are selected based on the identity of the medical instrument).
Regarding claim 6 and 16, the modified Piron discloses wherein one of the first and the second contextual dataset is derived from non-instrument-specific contextual cues that relate to operation .
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Francois and Claus, as applied above, in further view of Dhoble (US 2011/0119075).
Regarding claims 7 and 17, the modified Piron discloses the claimed invention except for herein the first or the second contextual dataset is derived from medical contextual cues associated with medical complications known to occur in the specific context the medical instrument is used on the patient.   Dhoble teaches that it is known to use herein the first or the second contextual dataset is derived from medical contextual cues associated with medical complications known to occur in the specific context the medical instrument is used on the patient as set forth in [0037] (e.g. health information database with information related to medical procedures, medical devices (instruments),  risk factors for products, procedures and dietary regiments) to assess and prescribe a treatment plan relevant to the patient's condition. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Piron, with herein the first or the second contextual dataset is derived from medical contextual cues associated with medical complications known to occur in the specific context the medical instrument is used on the patient as taught by Dhoble, since such a modification would provide the predictable results of assessing and prescribe a treatment plan relevant to the patient's condition.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Francois and Claus, as applied above, in further view of Kiaie et al. (US 8930203), herein referred to as Kiaie, and Baynes et al. (US 2003/0181492), herein referred to as Baynes.
Regarding claims 8 and 18, the modified Piron discloses the claimed invention (e.g. [0218] blood pressure, as a physiological cue) except for wherein the first or the second contextual dataset is derived from physiologic cues of the patient comprising time since the patient last ate, fasting blood glucose level, macro tissue tension, tissue fluid levels, and tissue oxygenation.   Kiaie teaches that it is known to use context cues such as time since the patient last ate and blood glucose levels as set forth in Col 17, lines 50-60 (e.g. prompting for a fasting blood glucose level, and knowing that there is a predetermined period of time without food (involves knowing when the patient last ate)) to know potential blood glucose levels. Baynes teaches that it is known to use context cues such as tissue tension, tissue fluid levels, and tissue oxygenation as set forth in [0318] teaches tissue perfusion (fluid levels) and oxygenation as precursors to hyperglycemia; and [0319] teaches tissue oxygen tension effects from a drug to understand metabolic and functional changes) to know the risk of diabetic complications and the current metabolic and functional state of the tissue. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Piron, with use context cues such as time since the patient last ate and blood glucose levels as taught by Kiaie, and with using context cues such as tissue tension, tissue fluid levels, and tissue oxygenation as taught by Baynes, since such a modification would provide the predictable results of knowing potential blood glucose levels, the risk of diabetic complications and the current metabolic and functional state of the tissue.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Francois and Claus, as applied above, in further view of Williams (US 2004/0243435) and Stroup et al. (US 2006/0293920), herein referred to as Stroup.
Regarding claims 9 and 19, the modified Piron discloses the claimed invention except for wherein the specific context comprises a medical procedure in which the medical instrument assists in, and wherein the first or the second contextual dataset is derived from procedure-specific contextual cues comprising a time of day the medical procedure is expected to occur, an indication of whether the medical procedure is an emergency or a planned surgery, a time duration of the medical procedure, a type of medical procedure, and an indication of whether the medical procedure is a reoperative or original procedure.   Williams teaches that it is known to use context comprising time of day the medical procedure is expected to occur, a time duration of the medical procedure, and type of medical procedure as set forth in [0049] (e.g. schedule time, type and duration of procedure) to organize the required tools and physicians. Stroup teaches that it is known to use an indication of whether the procedure is emergency or planned and whether it is a reoperative or original procedure as set forth in [0166] (e.g. sequence associated with the procedure, such as initial, staged (scheduled or not), repeat) to properly plan the procedure. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Piron, with using context comprising time of day the medical procedure is expected to occur, a time duration of the medical procedure, and type of medical procedure as taught by Williams, and with an indication of whether the procedure is emergency or planned and whether it is a reoperative or original procedure as taught by Stroup, since such a modification would provide the predictable results of organizing the required tools and physicians and properly planning the procedure.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Francois and Claus, as applied above, in further view of Williams, Satish et al. (US 2016/0331248), herein referred to as Satish, and Pandey (US 2017/0027603).
Regarding claim 10, the modified Piron discloses the claimed invention except for wherein the first or the second contextual dataset is derived from surgeon-specific contextual cues comprising an indication of whether a surgeon using the medical instrument on the patient is a specialist or a general practitioner, a skill level of the surgeon, a number of procedures already performed that day by the surgeon, and an expected duration of a medical procedure.   Williams teaches that it is known to use an expected duration of a medical procedure as set forth in [0049] to organize the required equipment and physicians. Satish teaches that it is known to use whether a surgeon is a specialist or general practitioner and the skill level of the surgeon as set forth in [0017] (e.g. practice-based factors) to know if the surgeon is qualified to perform the procedure.  Pandey teaches that it is known to use the number of procedures already performed that day by the surgeon as set forth in [0026] (e.g. teaches performing multiple procedures in a day may affect the quality of surgery) to know if the state of the surgeon would impact quality of the procedure. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Piron, with using an expected duration of a medical procedure as taught by Williams, with whether a surgeon is a specialist or general practitioner and the skill level of the surgeon as taught by Satish, and with the number of procedures already performed that day by the surgeon as taught by Pandey, since such a modification would provide the predictable results of organizing the required equipment and physicians, knowing if the surgeon is qualified to perform the procedure, and knowing if the state of the surgeon would impact quality of the procedure.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
In view of the amended claims, Examiner directs Applicant to Claus, [0021] (e.g. the present design is not limited to a fixed number of levels of organization and may be increased or decreased depending on the granularity desired or the total number of data items to be organized. In addition, 
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1, 5-11, and 15-20 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE E BANIS/Examiner, Art Unit 3792    

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792